Citation Nr: 1338249	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to February 1968.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In his March 2013 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  A hearing was scheduled at the Pittsburgh RO on September 19, 2013 and the Veteran was notified of the date and time of the hearing in an August 2013 letter.  On September 6, 2013, VA received a letter from the Veteran requesting that the hearing be rescheduled as he would be out of the state at the time of the hearing.  It does not appear that any action was taken on the request to reschedule; instead the record reflects that the Veteran failed to appear for the September 19, 2013 hearing.  

The Veteran's request to reschedule his hearing was received more than two weeks before the scheduled date of the hearing and offers good cause for his inability to appear.  He is therefore entitled to have the hearing rescheduled.  See 38 C.F.R. § 20.704. 

The case is REMANDED for the following:

The RO should schedule the Veteran for a hearing at the local RO before a Veterans Law Judge (or for a videoconference hearing before a Veterans Law Judge, if he so desires).  Thereafter the case should be processed in accordance with established appellate practice. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

